Quinn, Chief Judge
(concurring in the result):
According to the accused’s testimony, *327he was given an honorable discharge in the early part of November 1950. However, the following facts are undisputed: (1) On November 1, 1950, the accused was informed that the Navy Bureau of Personnel had indicated that he was not eligible for re-enlistment. At the same time, the accused was advised that his May 1950 voluntary extension of re-enlistment was still binding upon him. (2) The accused remained on board the USS MACON during all of November and December. In that period he performed his regular duties and he drew his regular pay. (3) At the end of December 1950 he applied for leave. At first, the request was denied because “he was upset.” Later, however, the commanding officer gave him a pass. He told the accused, “I’m giving you this leave, but I’m telling you now you best let us straighten it [the re-enlistment difficulty] out.” The accused accepted the pass. (4) The accused did not return to his ship at the end of his authorized leave.
In view of the foregoing circumstances, the accused is not in a position to maintain that he was not lawfully in the Naval service at the time of his unauthorized absence. United States v Rodriguez, 2 USCMA 101, 6 CMR 101. As a matter of fact, defense counsel in his closing argument at the trial conceded that the accused was in the Naval service. He said:
“. . . I submit, Gentlemen, that although the facts indicate that Johnson was in the Navy, and although legally, he may assume that he was in the Navy because the Navy turned down his reenlistment contract and reinstituted the old one year extension, that Johnson in his mind did not leave with the intention to desert. . .
Accordingly, I concur in the result.